DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gheewala (5,923,059) in view of Haken et al. (4,821,085) and Mori (5,808,365).Regarding claims 1 and 22, Gheewala teaches in figures 9 and 10B and related text an integrated circuit comprising: 
a first diffusion area 90 for a first type transistor, the first type transistor including a first drain region and a first source region in the first diffusion area on a substrate having a top surface; 

an isolation structure (inherently therein, the empty space in-between the diffusion areas) interposing the first and second diffusion areas; 
a gate electrode 93 continuously extending across the first diffusion area and the second diffusion area in a routing direction wherein the gate electrode has a width extending from a first sidewall to a second sidewall in a width direction, the width direction perpendicular to the routing direction; 
a first metallic structure (see annotated figure 10B below) extending in the routing direction, the first metallic structure overlaps the first diffusion area in the routing direction for a first distance (D1) and wherein the first metallic structure is disposed on a first side of the gate electrode; 
a second metallic structure extending in the routing direction, disposed collinear with the first metallic structure, and disposed on the first side of the gate electrode,   wherein the second metallic structure overlaps the second diffusion area in the routing direction for a third distance (D3); 
a third metallic structure extending in to the routing direction, disposed on a second side of the gate electrode, and extending a second distance (D2) over the first diffusion area 90, extending over the isolation structure, and extending a fourth distance (D4) over the second diffusion area (note that the first, second and third metallic structures are part of one structure); 

Gheewala do not explicitly state that an isolation structure interposing the first and second diffusion areas, and do not teach an etch stop layer extending over the gate electrode, wherein the etch stop layer is comprised of a first material, wherein the first metallic structure is coplanar with the etch stop layer, wherein the second metallic structure is coplanar with the etch stop layer, and wherein the etch stop layer directly interfaces a top surface of the gate electrode, directly interfaces a top of a spacer adjacent the gate electrode, and directly interfaces a sidewall of the first metallic structure, wherein the spacer comprises a second material different than the first material.
Haken et al. teach in figure 3 and related text an isolation structure FOX interposing the first 204 and second 206 diffusion areas. Haken et al. further teach in figure 4a and related text an etch stop layer (un-numbered) extending over the gate electrode TiSi2/212, wherein the etch stop layer is comprised of a first material, and wherein the etch stop layer directly interfaces a top surface of the gate electrode TiSi2/212, directly interfaces a top of a spacer 18 (see figure 2) adjacent 
Mori teaches in figure 5 and related text an etch stop layer 6 extending over the gate electrode 5, wherein the first metallic structure 11 is coplanar with the etch stop layer 6, wherein the second metallic structure (another part of element 11) is coplanar with the etch stop layer 6, and wherein the etch stop layer 6 directly interfaces a top surface of the gate electrode 5 and interfaces a sidewall of the first metallic structure 11.Mori, Haken et al. and Gheewala are analogous art because they are directed to semiconductor integrated circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gheewala because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form an isolation structure interposing the first and second diffusion areas, as taught by Haken et al, and to use an etch stop layer comprised of a first material extending over the gate electrode such that the first metallic structure is coplanar with the etch stop layer and the second metallic structure is coplanar with the etch stop layer and wherein  the etch stop layer directly interfaces a top surface of the gate electrode and interfaces a sidewall of the first metallic structure and to use a spacer adjacent the gate electrode, such that the etch stop layer directly interfaces a top of the spacer and wherein the spacer comprises a second material different than the first material, as taught by Mori, in Gheewala’s device, in order to provide good electrical isolation between the first and second diffusion areas and in order to provide protection to the gate electrode, respectively. 

Regarding the claimed limitations of a first metallic structure, a second metallic structure and a third metallic structure, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The formation of a structure comprising three identical metallic structures above each other is indistinguishable from a structure formed by only one metallic structure.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 


    PNG
    media_image1.png
    821
    775
    media_image1.png
    Greyscale

Regarding claims 2-4, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form D1 plus D2 substantially equal to a first width of the first diffusion area in the routing direction, and to form D3 plus D4 substantially equal to a second width of the second diffusion area in the routing direction, and to form D1 greater than D2 and D3 is greater than D4, in prior art’s device It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950).

Regarding claim 5, Gheewala teaches in figures 7 and 10B and related text a fourth metallic structure (the via of element 73 in figure 7) under the first metallic structure and directly interfacing the first source region; a fifth metallic structure under the second metallic structure and directly interfacing the second source region.

Regarding claims 6-7, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a width of the fourth metallic structure in a direction perpendicular the routing direction equal to a width of the first metallic structure in the direction, and a width of the fifth metallic structure in the direction perpendicular the routing direction equal to a width of the second metallic structure in the direction, in prior art’s device in order to improve the design layout of the device by experimenting with various layouts.It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950).

.

Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gheewala (5,923,059) in view of Haken et al. (4,821,085) and Dennison et al. (6,444,520).
Regarding claim 17, Gheewala teaches in figures 9 and 10B and related text an integrated circuit comprising: 
a first diffusion area 90 for a first type transistor, the first type transistor including a first drain region and a first source region in the first diffusion area on a substrate having a top surface; 
a second diffusion area 94 for a second type transistor, the second diffusion area being separated from the first diffusion area 90, the second type transistor including a second drain region and a second source region in the second diffusion area, the first diffusion area and the second diffusion area formed in a substrate (inherently therein); 
a gate structure including a gate electrode 93 continuously extending across the first diffusion area 90 between the first drain region and the first source region and 
wherein the gate structure further includes an interfacial layer (gate dielectric) disposed below the gate electrode (inherently therein because the device will not operate without gate dielectric), the interfacial layer physically interfacing a top surface of the substrate; 
a first metallic structure (the via of element 73 in figure 7) disposed on and physically interfacing a region of the first source region, wherein the first metallic structure overlaps a first distance of the first diffusion area in the routing direction,
wherein the first metallic structure includes a first top surface, wherein the region of the first source region extends above the top surface the substrate; 
a second metallic structure (another via of element 73 in figure 7) of disposed on and physically interfacing a region of the second source region, wherein the second metallic structure overlaps a second distance of the second diffusion area in the routing direction, 
wherein the second metallic structure includes a second top surface coplanar with the first top surface (since all metallic structures are aligned with each other), and wherein the second metallic structure physically interfaces the region of the second source region; and 
a third metallic structure over and electrically coupled with the first metallic structure (see annotated figure above), wherein the third metallic structure overlaps a third distance of the first diffusion area in the routing direction, wherein the third distance 
a fourth metallic structure (the fourth metallic structure comprising the short vertical contact located to the right of the third metallic structure and horizontal conductor 105) over and electrically coupled with the second metallic structure (see annotated figure above),
 wherein the fourth metallic structure overlaps a fourth distance of the second diffusion area in the routing direction, wherein the fourth distance is less than the third distance, and 
wherein the fourth metallic structure has a fourth top surface (the vertical part) coplanar with the third top surface.

Gheewala does not teach first and second metallic structures are formed of tungsten, the third and fourth metallic structures formed of copper, and silicide regions are formed on the first and second source regions, respectively, and wherein the second metallic structure physically interfaces the region of the second source region substantially at a plane substantially coplanar with the top surface of the substrate, and wherein the first top surface is closer a top surface of the substrate than the third top surface.
Gheewala also does not teach a spacer interfacing the top surface of the substrate adjacent the interfacial layer and extending along a height of the gate structure, and wherein the first source region including the silicide region of the first source region extends from a point coplanar the top surface of the substrate interfacing the spacer upwards above the top surface the substrate interfacing the spacer to provide a raised 
an etch stop layer having a first portion extending over the gate structure to interface a sidewall of the first metallic structure of tungsten, wherein a top surface of the first metallic structure of tungsten is coplanar with a top surface of the etch stop layer.

Haken et al. teach in figures 4a, 5 and related text silicide regions 20 are formed on the first and second source regions, respectively, and wherein the second metallic structure 22 physically interfaces the region of the second source region substantially at a plane substantially coplanar with the top surface of the substrate, and wherein the first top surface (of the second element 22) is closer a top surface of the substrate than the third top surface (of element Al). 
Haken et al. further teach in figures 4a, 5 and related text a spacer 18 extending along a height of the gate structure, and silicide region 20 of the first source region adjacent the spacer upwards above the top surface the substrate to provide a raised portion of silicide (with respect to the source region), wherein the point is coplanar with the top surface of the substrate, and an etch stop layer un-numbered (see figure 4a) having a first portion extending over the gate structure to interface a sidewall of the first metallic structure of tungsten.
Dennison et al. teach in figure 9 and related text a spacer interfacing the top surface of the substrate 28 adjacent the interfacial layer and extending along a height of the gate structure 26.Dennison et al., Haken et al. and Gheewala are analogous art because they are 

Regarding the claimed limitations of a first metallic structure, a second metallic structure and a third metallic structure, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The formation of a structure comprising three identical metallic structures above each other is indistinguishable from a structure formed by only one metallic structure.
The combined device includes first and second metallic structures formed of tungsten disposed on and physically interfacing a silicide region of the first and second source regions, respectively.
The combined device further includes the first source region including the silicide region of the first source region extends from the top surface of the substrate interfacing the spacer upwards above the top surface the substrate interfacing the spacer to provide a raised portion, wherein the raised portion is coplanar with the spacer, because using a spacer in the modified device of Gheewala, which now includes a silicide region of the first source region, results in the above claimed structure.

Regarding claim 18, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a fifth metallic structure of copper electrically coupled with the first drain region and the second drain region wherein the fifth metallic 

Regarding claim 19, the fifth metallic structure now extends a fourth distance over the first diffusion area and a fifth distance over the second diffusion area.

Regarding claim 20, in the combined device the fifth metallic structure interfaces an isolation structure between the first diffusion area and the second diffusion area (see figure 10B of Gheewala) between the fourth distance and the fifth distance.

Allowable Subject Matter
Claims 10-13, 15-16 and 21 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection and the allowance of claims 10-13, 15-16 and 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  







O.N.								/ORI NADAV/
3/11/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800